Citation Nr: 1534468	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick Ltd.


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1949, and from September 1952 to May 1954.  He died in April 2010, and the Appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.   

The Board remanded the claim in November 2011 for further development and consideration.  

In September 2012, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) in accord with 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated in December 2012, the Appellant was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  A written response was received from her accredited representative in March 2013.

An April 2013 Board decision denied the claim.  By a Memorandum Decision, dated in July 2014, the Court vacated the Board's April 2013 decision and remanded the case to the Board for readjudication, holding that the Board failed to provide adequate reasons or bases regarding whether the Veteran's death was aggravated by his service-connected PTSD. 

The Appellant's attorney submitted additional evidence in January 2015, and waived RO consideration of that evidence.  

In March 2015, the Board requested another VHA opinion.  The requested opinion was subsequently promulgated in April 2015, the Appellant was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  A written response was received from her attorney in May 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Appellant's attorney mailed to the Board a written response to the April 2015 VHA opinion, with an attached medical opinion from South County Cardiology.  However, only the first two pages of the opinion were submitted.  On remand, the Appellant and her attorney should be asked to provide the complete copy of the May 18, 2015 medical opinion from South County Cardiology, or to have the Appellant complete a release form so that VA can request the document directly from that medical provider.  

The Board further notes that the Appellant's attorney did not expressly waive RO consideration of that new evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Advise the Appellant and her attorney to submit the entire May 18, 2015 medical opinion from South County Cardiology, or to complete a release form to permit VA to request such report from the medical provider.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

